Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 5, 2022.  Application No. 16/628,496, is a 371 of PCT/US2018/043048, filed July 20, 2018, and claims the benefit of U.S. Provisional Applications Nos.: 62/671,117, filed May 15, 2018; and 62/534,781, filed July 20, 2017.  Claims 1-29 are pending. 
Species Election

Applicant’s election without traverse of the redox flow battery active material having the formula of (D)-(L)-(A)-[(L)-(A)]v-Dz, in the reply filed on May 5, 2022, is partially acknowledged. Please note that Applicant’s species election is not full responsive.  Applicant was required to elect a single species of redox flow batter active material of either formula (F1) or (F2); meaning a single compound species; not the formula of a wide group of overlapping species. 
Nonetheless, in order to advance prosecution the species election will be maintained.  Examination will be limited to those compound species known in the art at the time of the invention that read Formula (F1) until allowable subject matter with respect to Formula (F1) is found.  
Claims 3-13, and 15-21, 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on May 5, 2022.
Claims 1, 2, 14, and 22 are examined below. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thompson et al., US 2015/0108451 A1.  Thompson discloses a redox flow battery (see Thompson et al., Specification, para. [0041]) comprising: (I) a cathode; (II) an anode (see Id., para. [0079]); (III) a charge-carrying electrolyte (Id., paras. [0085] and [0105]); and (IV) an (a) oxidized (see Id., para. [0030]; see also Id., para. [0023]) and a (b) reduced form of an active material having the following formula (F1), as follows: 

    PNG
    media_image1.png
    201
    270
    media_image1.png
    Greyscale

(Thompson et al., Specification, p. 5., para. [0066], Col. 2, 3rd compound.)  The above active material reads on formula (F1), wherein (F1) v and z are 0; D is a carbazole; R3-10 are hydrogen; L is a covalent bond; A is (A3); R11-15 are hydrogen.  Accordingly, all the elements of the present invention were disclosed in the prior art at the time of the invention. 
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625